Order appealed from modified by inserting a provision therein giving leave to the defendant to reserve the bill of particulars already served as to the matters contained in the 6th paragraph of defendant’s answer, or to serve a new bill of particulars thereof, either of which he may do within twenty days, upon payment of ten dollars costs; and further modified by adding a provision that as to the bill of particulars relative to dates and of what the payments consisted, whether money,' merchandise, services or otherwise, the defendant should give the same as near as possible; and further modified by striking out the provision precluding testimony, and as so modified the order is affirmed, without costs of appeal. All concurred.